FILED
                            NOT FOR PUBLICATION                               AUG 25 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GUSTAVO McKENZIE,                                No. 15-35083

               Plaintiff-Appellant,              D.C. No. 1:13-cv-01302-AA

 v.
                                                 MEMORANDUM*
PAUL JORIZZO; MEDICAL EYE
CENTER - MEDFORD,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Gustavo McKenzie, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because McKenzie

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his primary open-angle glaucoma. See id. at 1058-60

(deliberate indifference is a high legal standard; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      We reject as without merit McKenzie’s contentions that venue was improper

and that the district court judge was biased.

      We do not consider documents or facts that were not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents

or facts not presented to the district court are not part of the record on appeal.”).

      Defendants’ requests to strike McKenzie’s opening brief and to dismiss the

appeal, set forth in the answering brief, are denied.

      McKenzie’s request for judicial notice, filed on July 2, 2015, is denied.

      AFFIRMED.




                                           2                                     15-35083